 COMPANYccndGERTRUDE WXONROYCc$e'No.'C--544.Decided April 30, 1943DECISIONANDORDERUpon 'complaint issued pursuant to charges duly filed by GertrudeW., Conroy, an individual, against Ward Baking Company, hereincalled the- respondent, a hearing was held before a Trial ExaminerBoard and the respondent,participated by their representatives.TheBoard has reviewed the rulings of the Trial Examiner made on motionsand on objections to the admission of evidence and finds that no preju-dicial errors .were committed.The 'rulings are hereby affirmed.11On March 4; 1943, the Trial Examiner issued his Intermediate Re-port finding that the respondent had not engaged in the unfair 'lapractices alleged in the complaint and recommending' that the com-plaint be dismissed.Exceptions to the Intermediate Report and abrief were thereafter filed by Conroy.Oral argument was held be-fore the Board on April 27,1943.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the,case,, and, hereby affirms and adopts the findings, conclusions, and-recommendations of the Trial Examiner.ORDER:Upon the entire'record in the case, and pursuant to Section 10 (c)of the' National Labor Relations Act, the National, Labor,RelationsBoard hereby orders that the complaint issued herein against the re-spondent, Ward Baking Company, Cambridge, Massachusetts, be, andit hereby is, dismissed.INTERMEDIATE REPORTMr. Thomas H. Ramsey,for the Board.Mr. ,Henry B., Foley,andMr. F. A. Boudreau,ofBoston,Mass.,' for. therespondent.x,49:N:L. R B:, No., 37.291'1,1531647-43-vol. 49-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge duly filed on March 5, 1942, by Gertrude W. Conroy, an individ-ual, herein called Conroy, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the First Region (Boston, Massachu-setts), issued its complaint dated January 25, 1943, against Ward Baking Com-pany, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, together with notices of hearing thereon, were duly served upon therespondent and Conroy.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) on or about January 25, 1941, discharged Gertrude W.Conroy, forelady of the cake wrapping department in its Cambridge, Mass., plant,and thereafter refused to reinstate her because she joined or assisted theAmerican Federation of-Labor, herein called the A. F. of L., or engaged in otherconcerted activities for the purposes of collective bargaining or other mutualaid or protection ; and (2) from on or about December 1, 1940, and at varioustimes down to and including the date of the issuance of the complaint, interferedwith, restrained, and coerced its employees in the exercise of their rights guar-anteed in Section 7 of the Act, by questioning employees regarding their unionmembership, advising them not to join the Union and maintaining, surveillanceover members of,the Union. In pursuance-of leave granted' at the hearing, therespondent filed its answer -dated February 11, 1943, in which it admitted theallegations of the complaint respecting the nature of its business, but denied,,thecommission of any of the unfair labor practices alleged.Pursuant to notice, a hearing was held on February 10, 11 and 12, 1943, atBoston, Massachusetts, before Mortimer Riemer, the undersigned' Trial Examiner,duly, designated by,the Chief Trial Examiner.The Board and the respondentFull opportunityto, be heard, to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties:At the conclusion of the Board's case, counsel for the respondent moved todismiss the complaint.The motion was denied.At the conclusion of the hear-,ing, the Board moved to conform the pleadings to the proof in respect to namesand dates, which motion was granted over objection of counsel for the re-spondent.Decision was reserved on the motion of counsel for the respondentto dismiss the complaint.This motion is now granted: After all the evidencehad been adduced, counsel for the Board and the respondent presented oralargument on the record before,the undersigned.Although advised that theymight do so, all parties waived the right to file briefs with the undersigned..'Upon the, entire record in the case and from his observation of the witnesses,'the undersigned makes the following :FINDINGS,OF FACT1.THE BUSINESS OF THE RESPONDENT1,1,1principal office at New York, operates` a bread and cake baking plant at Cam-'bridge, Massachusetts.The present proceeding is concerned only with' this plant.During the first 6 months of 1942, the respondent purchased raw materials foruse at Cambridge, consisting of flour, sugar, shortening, eggs and milk, amount-i -WARD BAKING COMPANY293ing in valueto $754,530—70 percent of which raw material was-shipped to theCambridge plant from points outside the Commonwealth of Massachusetts.,During the same period, the value of finished products produced at the Cam-bridge plant amounted to more than$2,000,000, over 10 percent of which repre-sented shipments to points outside the Commonwealth of Massachusetts.Therespondent,as of September 17, 1942, employed 633 employees at Cambridge.II.THE ALLEGED UNFAIR LABOR PRACTICESAlleged interference, restraint and coercion ; the discharge of ConroyGertrude W. Conroy, until the time of her discharge on January- 25, 1941, hadbeen in the respondent's employ for about 23 years.During that period Conroyhad risen from the position of cake wrapper at a weekly range of $6 to theposition of forelady of the cake wrapping department earning $36.25 a week.As forelady, Conroy supervised on the average the work of about 50 femaleemployees engaged in wrapping by hand and machine the varieties of cake pro-duced in the respondent's plant.The record is clear that Conroy maintainedproduction levels and on that score there was no complaint about her work.In 'June 1937, the respondent entered into a contract with Bakery andf Con-fectioneryWorkers' International Union of America, Local No. 348, affiliatedwith the A. F. of L., herein called the Union, covering all of the respondent'sproduction and maintenance employees.The contract was renewed from timeto time thereafter and at the time of the hearing the respondent was operatingunder contract with the Union.These contracts contained provisions establishing machinery for the settlementof employee grievances, first with heads of departments wherein the grievancearose and in the event of non-settlement, with higher management officials. Inthis way differences between supervisors and employees over working conditionswere brought to the attention of Frank E. Wolfe, plant manager, Albert E. Tolley,chief production supervisor, and Mary Wallace, traveling supervising forewoman,the latter two from the respondent's New Yo'rk'office.On Saturday, January 25, 1941, during the lunch hour, Conroy was summonedtoWolfe's office and told by him that her services were no longer required.Wolfe,upon being asked for an explanation, stated to Conroy that he had been con-sidering a change for some time and this was the time for the change.' It isthe contention of the Board that Conroy's discharge was due to her activity duringthe few days previous to January 25, in attempting to organize a supervisor'sunion in the respondent's plant. The respondent contends that she was dischargedbecause of a long history of failure-to obtain the cooperation of the girls underher' supervision due to alleged favoritism and harshness in the performance ofher'duties and that the decision to discharge her had been made on January 21,prior to her union activities, and at a time therefore when the respondent neitherhad nor could have had any knowledge of those activities.In support of its contention the respondent called numerous witnesses includingsupervisors, employees and union officials who testified that Conroy abused-andantagonized the employees in her department, that the Union 'complained aboutConroy's attitude and conduct'and that for that reason the respondent dischargedConroy.e"This finding is based upon the testimony of Conroy.Wolfe's.testimony concerning thedischarge 'was not substantially different.He testified : "I told her that I was letting herout, and I was dissatisfied with conditions'in the cake shop, and she remarked that she wasexpecting it.And I believe that she also said that I would be sorry for it." e,294DECISIONSOF- NiATIONV,ALLABOR RELATIONS BOARD''Members of the Union called as witnesses by the respondent testified that theyhad lodged numerous complaints with Wolfe about Conroy's attitude and conducttowards the employees in her department., George, D. McGoldrick, the Union'sfirst shop steward and later its president, testified that from 1939 on he wasinformed of employee grievances -against Conroy in which Conroy was chargedwith failing to allow the girls proper rest periods, and favoring certain workersover others in the matter of overtime.Stasia Ferry, who was the first shop steward in Conroy's department, a witnesscalled by the Board in rebuttal, testified, that employees registered complaints toher about "every petty thing" that Conroy did; that she spoke to Conroy; thegrievances were adjusted, but began again ; that Conroy lost her temper and'would"bawl out" the girls and they, resented Conroy's attitude.Ferry took these mat-ters,up with Burris, the business agent. Connie Spitaleri, the shop steward whosucceeded Ferry, testified that in 1940 she spoke to,Conroy about favoritism andher failure to observe the, provisions of the union contract pertaining to restperiods.Spitaleri testified that unrest and, dissension prevailed in Conroy'sdepartment throughout 1939 and 1940 because Conroy "kept picking on one girlright after.another, . . . seemed.to get satisfaction out of seeing the girls cry,"and,insisted on the girls being at their work places five minutes before the startinghour.Spitaleri likewise spoke of these affairs to Burns.Burns testified thatfrom 1937 on.there were grievances in the cafe wrapping department; that unionmembers, complained to him of, Conroy's sarcasm and failure to allow reliefperiods ; that he, too, spoke to Conroy about the complaints and in turn wastold to take the matter up with Wolfe since it was the Union and no Conroythat was running the department.Burns discussed these matters wih Wolfe,Wallace, Albert Tolley, and Robert Tolley, the latter at that time a supervisingforeman.Conroy's dismissal was not sought but Wolfe and others were toldaccording to Burns that if the respondent "couldn't get a forelady that wouldcarry out orders of the manager, the management ought to get a new forelady." 2WVolfe,Wallace, Albert and Robert Tolley testified in, substance that, they wereaware of these complaints ; that they conferred with union representatives andConroy about them,;'that Conroy, was cautioned and warned ,to mend her ways,cooperate with the employees and the Union and to avoid action or conduct thatwould antagonize the workers.Albert Tolley testified for example `-`,that Mrs.Conroy could not get along,with the help in the plant, the girls who were wrappingcake" ; that the biggest complaint about Conroy washer, inability to adjust herselfto conditions brought about by union recognition ; that she was partial to certainemployees ; and that at a grievance committee meeting with Union representativeslate in the summer- of 1940, Conroy was told that unless she could control thegirls, in her, department,,,she>was.ahrough. e Robert Tolley corroborated the, testi-money of Albert Tolley.Wolfe's testimony was, substantially the ' save concern-ing Conroy's conduct and he testified that in 1940,he and Wallace discussed thepossibility of replacing Conroy, as forelady.Although Conroy denied knowledge of,these grievances and asserted that therewas no valid cause for complaint in,the,wayshe handled her department, theundersigned cannot credit her denials in the face. of, voluminous, and credibletestimony 'to the contrary.but insisted that it was for routine matters.According to her own testimonyshe was so dissatisfied with conditions in her department early in 1940 that she2 Burns complained also but the conduct of six other'supervisors.He testified thatthere were more complaints about Conroy." It appears that Meister was laid off in July1942 as a result of the Union's complaints.' WARDBAKING'COMPANYJ295declared her intention to quit to Robert Tolley. It may be true that many of theUnion's grievances were, as characterized by Ferry, pettyand made becausethe Union took advantage of its contract with the respondent.But whetherjustified or not,' it is clear that complaints continued against Conroy throughout1940,and the Union placed them before the respondent for,action.I,Sometimein the summer of 1940 Wallace was asked by Albert Tolley to seekanother forelady for, the Cambridge plant.Wallace thereupon, asked GladysBackman,once 'been an assistant forelady, if she was available to fill a forelady's job inthe Cambridge plant in the event a vacancy occurred. Backman stated she wasavailable but Wallace thereafter did nothing to qualify Backman further for theCambridge post.- In September 1940, Burns and' McGoldrick, on a visit to NewYork, complained to Executive Vice-President Barber about Conroy's lack ofcooperation with the Union and asked that Barber do something about it. Barberasked the Union representatives for time in which to adjust the matter. In thesamemonth, according to Wolfe's testimony, which is credited, he and AlbertTolley decided with respect to Conroy "that there would be a change made assoon as possible."Although, ,as Albert Tolley testified,and as the undersigned, finds,Wolfe hadsought permission to discharge Conroy, early in 1940, the respondent held offdecisionwith'respect thereto because of Conroy's long service and its desire togive her every, opportunity to improve.The complaints against Conroy con-tinued and in late November or early December 1940, Wolfe again asked thatConroy be dismissed.The decision to discharge Conroy was finallymade- onJanuary 21,1941. On that day Albert Tolley wrote Wolfe in part as follows :,Your Assistant Forelady has already been changed as you know.MissWallace has been training a young lady to replace your Forelady Mrs.Gertie Conroy.This change shall be made during the week of January 27th.Miss Wallace shall be in your plant on Monday, January 27th to get the newForelady started.It is customary when making changes to give the dis-charged department head two weeks pay.3Following the receipt of the letter, Wolfe, on January 25, 1941, discharged Conroyas related aboveAbout a month prior to the discharge Conroy asked Jack Turner, the headshipper, and George Menter, the head porter, whether they would be interestedin having her obtain information about forming a supervisors' union in therespondent's plant.There is no proof, however, that Conroy took any active stepsto organizesuch a ,union until after her sister's demotion, which occurred onJanuary 20.Conroy admitted that it was only after her sister's demotion thatshe talked with Burns, the Union's businessagent, and that it was probably theday following that interview that Burns took her to John Murphy, the New Eng-land director for the A. F. of L., who gave her application blanks to use insolicitingmembers.'By January 21, however, the respondent, as is evidencedby the communi cation of that date addressed by Tolley to Wolfe, had alreadydetermined to discharge Conroy. The earliest date fixed for any of her solicita-tions was January 22, in the testimony of Cameron Meany, an order clerk formerly8 The letter, a copy of which was sent to Robert Tolley, also instructed Wolfe to demoteO'Brien, an assistant foreman,and place Semmler, a supervisor,on probation.The Unionhad complained about the actions of these two men. The Assistant Forelady referred to aAlice Larson, Conroy's,sister, who was demoted to the position of head wrapper on January20, 1941.''aMurphy advised Conroy that in the event she obtained the signed applications of sixclerical employees,L. would issue a charter for a Federal local to which de-partment heads would be admitted.I, 296DiECISIONS OF NATIONAL- LABOR RELATIONS BOARDIemployed by the respondent,and the earliest date of any of the signed applica-tions obtained by Conroy was January 24; 1941.Not only is the record-devoid of proof that Conroy's union activities com-menced-as early as January 21,but there is also a complete absence of proofthat, even if her activities had commenced as early as January 20 or 21, they hadcome of the respondent's notice.Nor is there proof that at the time Albert Tolleywrote the letter of January, 21, 1941, authorizing Conroy's discharge, he or Wolfeknew of Conroy's labor activity.Up to about this date, Conroy had by her own'testimony, confined her activity to discussions with two employees, Turner andMenter, and had obtained their acquiescence in seeking further union informa-tion.This information Conroy sought for the first time on or about January 20,when,she called upon Burns. There is not a 'scintilla of evidence that AlbertTolley was aware'of this fact when he wrote his letter of January 21, 1941.-The fact that during the few days immediately preceding her discharge on Jan-uary 25, Conroy had spoken to about 12 clerical employees about joining, cantherefore have had,no part in motivating her discharge.The Board introduced testimony for the purpose of establishing anti-unionexpressions by the respondent at the time of and following Conroy's discharge.Meany,' who was solicited by Conroy on Januar r 22, testified that in the sameafternoon ClarenceW. Gunning, Meany's superior and the respondent's chiefclerk, talked to Meany in the office, or called Meany aside in the back locker room(in which respect Meany's testimony is not clear) and said to him: "I understand3 ou are mixing in- the union again. . . . You know, anyone that values theirposition in this office wants to stay clear of all unions.We have had that discus-sion before " 5Gunning, the only other participant in this alleged conversation,denied Meany's testimony, could not recall any specific conversation with Meanyon January 22, but admitted that he might have conversed with him becauseboth men worked in the same department. The undersigned was not impressedwith Meany as a witnessHe was verbose and talkative and the circumstancesof his later discharge in June 1942, indicate to the undersigned that be was apartisan and biased witness.Accordingly, the undersigned finds that Gunningdid not make the remarks attributed to him by Meany:George N. Menter, the respondent's head porter, testified that he overhearda conversation between Robert Tolley, supervising foreman, and Harold Bloom-field, purchasing agent, wherein the former is alleged to have said to Bloomfield:"I saw Joe O'Connell down talking to Gertie. Find out what they were talkingabout."Mentor could not fix the time of this conversation except to place itprior to Conroy's discharge.Conroy fixed her conversation with O'Connell onJanuary 25, 1941.Bloomfield did not testify.Robert Tolley denied utteringthese remarks to Bloomfield, testifying further that he was doubtful whetherhe knew O'Connell.Assuming that Tolley had observed a conversation betweenO'Connell and Conroy, it is doubtful in the undersigned's opinion, that he wouldhave ordered Bloomfield to ascertain the substance of the conversation or chosenthe .very moment that Menter passed by to issue such a direction. The under-signed accepts Tolley's denial and finds that no, such conversation was held-between Robert Tolley and Bloomfield.-In addition Conroy testified that on returning to the cake department afterher discharge by. Wolfe,' she met Robert Tolley and even before mentioning herdischarge, Tolley attempted to console her by stating: "Now, don't tell me anyof your plans, because what I don't know,_ 1 can't repeat, and then you won'tblame me for anything." She testified in addition that Tolley mentioned the,instance of an acquaintance of his who also had tried to organize employees and-6Meany testified that therefore he did not sign an A. F. of L. application. WARD BAKING COMPANY297was left "holding the bag"'and that he stated:"Iwant to tell you, that is justwhat is, going to-happen to you.... You area good forelady. They couldn'tget any better."Conroy testified that the conversation was-a long one whereinthey also discussed mismanagement in the plant.She could not recall any ofthe details of the conversation other than related above.Robert Tolley deniedany conversation with Conroy on the afternoon of her discharge although admit-ting several conversations with her subsequent thereto.As will appear hereafter,-Tolley had been apprised earlier in the week of Conroy's impendingdismissal.The undersigned is not persuaded that Tolley would voluntarily suggest thedischarge was due to Conroy's labor activity rather than for business reasons.The undersigned is of the opinion that Conroy was so distraught by the experienceof discharge after long years of service, that she confused and enlarged uponother conversations she may have had with Robert Tolley both before and afterher discharge.The undersigned is not persuaded that the conversation occurredas testifiedto by Conroy."Following her discharge, Conroy continued her efforts to organize.At leastone A. F. of L. application, identified at the hearing, was dated April 25, 1941In the interim following her discharge Conroy met on one or more occasionswith Mary Wallace.At one of these meetings at the Kenmore Hotel in Boston,Conroy told Wallace that she had been discharged for her union activities.According to Conroy, Wallace told her she was foolish trying to organize department heads ; that the respondent's officials were laughing at her efforts ; thatConroy lacked the education and ability to do such a job and that she washurting her chance of future employment in the industry.Wallace identifiedone dinner meeting with Conroy wherein she told Conroy that her dismissalwas caused by her failure to cooperate with Wolfe ; that Conroy in replyattributed her discharge to union activities and stated that she could have beena business agent like "Red" Burns and that Wallace answered that this wasa foolish idea, Conroy lacking the experience and qualifications to be a unionbusiness agent.Wallace denied telling Conroy that the respondent's leadingofficials were laughing at her organizing effortsOn a review of all the evidencepertaining to these discussions the undersigned is of the opinion that the versiongiven by Wallace is, on the whole, the one that accords more nearly with thetruthMenter testified that about three or four weeks after Conroy's discharge, RobertTolley stated to him: "I hear Gertie [Conroy] is trying to organize the depart-ment heads."He testified also, that on other occasions, the times of whichhe could not fix, Tolley asked him if he had seen Conroy, inquired about "theunion", wanted to know if Menter had joined and how Conroy was "coming alongwith the union".Menter admitted that these were friendly conversationsRobert Tolley, on the contrary, testified that on two occasions two to three weeksafter Conroy's discharge, Menter initiated discussions with him wherein hestated that Conroy was soliciting him for membership in a union and thatTolley replied, "What are you telling me for?Why don't you tell your boss?"Following.her discharge,Conroy went to see John Murphy who referred her to AaronVellemen,an A F. of L.organizer.Velleman filed charges on Conroy's behalf with theBoard alleging a discriminatory discharge.These charges were dated January 27, 1941,and were filed by Federal Labor Union No. 14965, A. F. of L.Without notice to Conroy,the charges were withdrawn without prejudice by Velleman on February 11, 1941. Therespondent was notified of this fact.Conroy first learned that charges had been with-drawn in September 1941On September 25, 1941, Conroy filed charges on, her ownbehalf but at her request they were not filed as of record pending her application forreinstatement.On Maich 5,1942, Conroy again filed charges upon which the present'pro-ceeding is based. 298DECISIONSOF NATIONAL LABORRELATIONS, BOARDI haven't anything to do with -that".Tolley testified further that he "certainlywouldn't be going around, to a porter boss talking about labor union matters."The undersigned credits Tolley's denials.,Sometime after Conroy's discharge, both Wallace and Robert Tolley suggestedthat Conroy try to obtain a transfer or employment elsewhere in the respondent'ssystem.It is clear that Conroy declined to accept these suggestions, on'theground that she was unwilling to leave her home. Nor is there any evidence thatConroy approached Wolfe and asked reinstatement from him. She did askRobert Tolley for a reference shortly after her discharge but this was refusedon the ground that he had no authority to issue one. In October 1941, Conroywrote Albert Tolley a letter seeking reinstatement. In reply to Conroy's letter,'Albert Tolley wrote on November 18, 1941:There were points in it with which I do not agree. The main one beingwhere j took sides against you in one of the early meetings with representa-tives of the union.There never was a bit of doubt about your desire to keep your job,but unfortunately things happened which made a change necessary.When this time came, I think,you made a mistake in the attitude youtook.This, however, does not mean that you will not receive some con-sideration if an opportunity presents itself.'Tolley testified that by "mistake in the attitude" mentioned in his letter, he meantConroy's "attitude towards the different girls, the way she wouldfavor someand not favor others."The undersigned credits Tolley's testimony.Although Conroy continued her union activity following her discharge and,by reason of her meetings with Wallace, the respondent must have known ofConroy's labor interest, the undersigned is not persuaded upon a review of allthe evidence, that Conroy was refused reinstatement because of her concertedactivities.More persuasive as the grounds for refusing reinstatement at Cam-bridge,was the testimony of employees called by the respondent that they didnot want to work under Conroy and the respondent's obvious efforts, as in-dicated by the entire record, to cooperate with the Union.Upon a review of all the evidence and in the considered judgment of theundersigned there is lacking clear and persuasive evidence sufficient to warranta finding that Conroy was discharged and thereafter refused reinstatement, be-cause of her union membership or concerted activities, or that the respondentinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The undersigned will therefore rec-ommend that the complaint be dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS of LAW1.Ward Baking Company is engaged in commerce, within the meaning ofSection 2 (6) of the Act.2.The respondent, Ward Baking Company, has not engaged in unfair laborRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the'undersigned recommends that the complaint against the respondent, Ward Bak-ing Company, be dismissed. WARD BAKING COMPANY-299As provided in Section 33 of Article II of the Rules and Regulations of theNational' Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washing-ton,D. C., an original and four copies of a statement in 'writing setting forthsuch exceptions to the Intermediate Report to to any other- part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereofAs further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.''MORTIMER RIEMER,Trial Examiner.Date March 4, 1943